Curia.

We are of opinion that the defendant’s second plea in bar is a sufficient defence to the action. He made the covenants as superintendent of the prison. He had, at the time, sufficient authority, in virtue of his office, to make the contract; and the government was bound by every equitable principle to see it executed. The plaintiff has no remedy but by application to the government. The second plea in bar is adjudged good, (a)

 [Chandler vs. Mann, ante, 335. — And see Story on Agency, pp. 137—152. — Ed.]